i          i       i                                                                 i       i      i




                                MEMORANDUM OPINION


                                        No. 04-08-00613-CV

                                   IN RE Eustorgio RESENDEZ

                                   Original Mandamus Proceeding1


PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: September 24, 2008

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator Eustorgio Resendez has filed a petition for writ of mandamus complaining of the

district court’s failure to set a hearing date to hear his petition for declaratory judgment consistent

with this Court’s opinion in Resendez v. Garcia, No. 04-05-00081-CV, 2005 WL 2654069 (Tex.

App.—San Antonio October 19, 2005, orig. proceeding) (mem. op.), which reversed and remanded

the case to the district court. Relator’s burden in a mandamus proceeding is to provide this court

with a record sufficient to establish his right to relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex.




        … This proceeding arises out of Cause No. DC-02-268(A), styled Eustorgio Guzman
           1

Resendez v. Juan Garcia and Heriberto Silva, filed in the 229th Judicial District Court, Starr
County, Texas.
                                                                                      04-08-00613-CV

1992); see also TEX . R. APP . P. 52.3(j), 52.7(a). Relator has not provided this court with a record

upon which mandamus relief may be granted. Because relator is not entitled to the relief sought, the

petition is denied. TEX . R. APP . P. 52.8(a).

        Additionally, relator filed an Application for Leave to File Petition for Writ of Mandamus.

No leave is required to file a petition for a writ of mandamus in this court. TEX . R. APP . P. 52.

Therefore, relator’s motion for leave to file is denied as moot.



                                                              PER CURIAM




                                                 -2-